Citation Nr: 1455997	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-10 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spine spondylolisthesis beginning May 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 19 to June 25, 1998, and on active duty from October 2004 to August 2006, and from May 2007 to April 2009.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Des Moines, Iowa, Regional Office (RO), which granted service connection for spondylolisthesis of the lumbar spine, and assigned a 10 percent disability rating, effective from August 31, 2006.  Subsequently, in September 2008, the RO increased the Veteran's rating for lumbar spine spondylolisthesis from 10 percent to 20 percent, effective from August 31, 2006, to May 3, 2007, at which point the rating was discontinued because the Veteran returned to active military duty.  See 38 C.F.R. § 3.654(a) (2013).  

The Veteran, accompanied by his representative, appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in September 2008.  A transcript of that hearing is of record.  

Subsequently, in a rating decision dated in November 2009, the RO reinstated the 20 percent evaluation, effective from May 1, 2009.  (Although the RO had not originally considered the propriety of the rating since May 1, 2009, it later addressed this issue in a February 2010 supplemental statement of the case, making it part of the appeal.)  

On June 7, 2012, the Board issued a decision that denied the Veteran's claim of entitlement to a rating in excess of 20 percent for lumbar spine spondylolisthesis from August 31, 2006, through May 3, 2007, and from May 1, 2009.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.  In February 2013, the Veteran's representative and the VA General Counsel filed a joint motion to remand.  In March 2013, the Court granted the joint motion and remanded the case to the Board for readjudication consistent with the motion.  

In an October 25, 2013 decision, the Board again denied the Veteran's claim of entitlement to a rating in excess of 20 percent for lumbar spine spondylolisthesis from August 31, 2006, through May 3, 2007; however, the Board remanded the issue of entitlement to a rating in excess of 20 percent for the period beginning May 1, 2009 to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in June 2014.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Beginning May 1, 2009, the Veteran's lumbar spine spondylolisthesis has been manifested by forward flexion limited to 60 degrees, with pain, tenderness, and muscle spasms.  

2.  Since May 1, 2009, the Veteran's spondylolisthesis of the lumbar spine has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or IDS (Intervertebral Disc Syndrome) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  


CONCLUSION OF LAW

From May 1, 2009, the criteria for a rating in excess of 20 percent for lumbar spine spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in October 2006 and April 2007 from the RO to the Veteran, which were issued prior to the RO decision in July 2007.  Additional letters were issued in June 2009, May 2013, October 2013, and February 2014.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the question decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to the claim decided herein.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The service treatment records STRs include the report of a Medical Board proceeding, dated in December 2005, which noted that the Veteran had a history of recurrent back pain.  On January 31, 2006, he underwent L5-S1 bilateral laminectomies, facetectomies, and instrumented allograft fusion.  A follow-up MRI in February 2007 showed the allograft had not fused and he was diagnosed as having had a failed lumbar fusion.  

Following an initial VA examination in December 2006, the Veteran was diagnosed with spondylolisthesis of the lumbar spine with chronic low back pain.  VA progress notes dated from October 2006 through January 2007 reflect that he received clinical attention and treatment for chronic back pain.  A VA progress note, dated in October 2006, reflects an assessment of back pain, status post L2-S1 fusion stable, well controlled with current pain regime; no neurologic deficits were noted.  

By a rating action in July 2007, the RO granted service connection for spondylolisthesis of the lumbar spine, and assigned a 10 percent disability rating, effective from August 31, 2006.  Subsequently, in September 2008, the RO increased the Veteran's rating for lumbar spine spondylolisthesis from 10 percent to 20 percent, effective from August 31, 2006, to May 3, 2007, at which point the rating was discontinued because the Veteran returned to active military duty.  See 38 C.F.R. § 3.654(a) (2013).  

The Veteran was accepted for active duty beginning in May 2007 and served until April 2009.  

Of record is a medical statement from Dr. Justin Smock, dated in June 2009, indicating that the Veteran suffers from chronic daily low back pain secondary to multiple traumatic IED blast exposures during his time on active military duty.  Dr. Smock noted that, per an MRI in July 2005, the Veteran was found to have multi-level moderate to severe degenerative joint disease in his lumbar spine with foraminal and canal stenosis.  He was status post a failed lumbar "fusion and has had a second surgical correction with continued daily functionally limiting pain.  Dr. Smock opined that the Veteran was only able to complete 2 4 hours of employment per day with frequent breaks.  He was only able to sit or stand for 15 minutes maximum at one time.  Dr. Smock also opined that the Veteran would be unable to sustain a full five-day work week based on significantly increased pain and significant functional limitations with prolonged activity.  He would also likely be absent 2 to 4 days per month due to exacerbations of spasms, tightness, and increased pain.  

The Veteran was afforded a VA examination in July 2009; at which time he indicated that the back condition was much worse.  The Veteran reported having pulsating pain; he noted that he had been going to the pain clinic at the University of Iowa Health Clinic and had been getting epidural injections, but it was not helping at all.  The Veteran reported having morning stiffness, constant achiness all the time and random sharp pains from little items; he stated that he was unable to carry things.  The Veteran described sleep difficulties as he was unable to get comfortable; he reported having five (5) incapacitating episodes within a 12-month period, each of which lasted a full day.  He also described flare-ups associated with prolonged standing (greater than 30 minutes) prolonged sitting (greater than 40 minutes) quick unexpected motions of turning or pivoting at the hips, working with loads greater than 30 pounds, prolonged bending or stooping, or prolonged walking (greater than 1/4 mile).  The Veteran indicated that when he experiences a flare-up, it is relieved by resting, stretching, or medication.  Some random flare-ups can be incapacitating.  The Veteran did not report using any assistive aids for walking.  

On examination, the examiner observed that the Veteran was uncomfortable with sitting during the examination, having to adjust constantly.  The Veteran's gait was described as mildly stooped; he was noted to guard movements that would stretch his back out with walking.  Forward flexion was from 0 to 70 degrees, and extension was from 0 to 10 degrees.  Lateral flexion was from 0 to 25 degrees bilaterally.  Rotation was from 0 to 30 degrees bilaterally.  Objective signs of pain were noted during testing.  Upon repetitive testing, the range of motion of the spine had decreased.  Flexion was from 0 to 50 degrees and extension from 0 to 5 degrees.  Lateral flexion was from 0 to 20 degrees bilaterally, and rotation was from 0 to 25 degrees bilaterally.  The primary limiting factor responsible for the additional loss in motion was reported to be due to weakness.  There was no evidence of spinal ankylosis.  Severe muscle spasms of the latissimus dorsi, erector spine, quadratus lumborum were identified.  X-ray study of the lumbar spine revealed postoperative changes of the previous L4-S1 fusion.  The pertinent diagnosis was postoperative changes to the lumbar spine to include hardware, and severe muscle spasms of the latismuss dorsii, erector spinae, and quadratus lumborum, secondary to postoperative changes.  

A notice of award of Social Security benefits (SSA) was received which included a summary of the evidence regarding the multiple surgeries the Veteran underwent for his low back disorder, with continued pain.  VA treatment records identify continued complaints and treatment associated with the service-connected back disorder.  In June 2009, decreased range-of motion was described in all directions with spasms noted of the paraspinal muscles.  Subsequent treatment records, dated in October and November 2009 indicate that the Veteran received steroid injections, which he described as helping intermittently.  No tremors or tics were identified, and the Veteran's gait was described as steady and posture as erect.  

Received in April 2010 were private treatment reports dated from February 2003 to April 2009, which show that the Veteran received ongoing clinical evaluation and treatment for chronic low back pain.  The Veteran was admitted to a hospital in April 2008.  He had a lumbar fusion done at L4-5 and L5-S1 level approximately one year earlier by Dr. Foster.  It was noted that the Veteran was subsequently pain free for approximately one year after the surgery.  An MRI of the lumbar spine revealed a severe degenerative disc disease at L3-4 level with disc herniation causing central canal stenosis at L3-4 level.  The admitting diagnoses were L3-4 degenerative disc disease; spinal stenosis; L3-4 disc herniation; post laminectomy syndrome; degenerative disc disease L3-4.  The Veteran underwent anterior lumbar interbody fusion L3-4 with cage and Infuse 2 Anterior lumbar instrumentation L3-4.  

Received in July 2010 was a SSA decision, dated in September 2009, which found the Veteran to have become disabled, effective May 31, 2007 due to disorders of the back (discogenic and degenerative) and a mood disorder.  

The Veteran was afforded a VA examination in December 2013.  At that time, he stated that the cold weather was very bad for his back; he noted that stiffness and soreness increases by 50 percent.  The Veteran stated that it was very hard to sleep because he could not be in one position for too long.  He had been unemployed since 2009.  The Veteran reported that he and his wife have noticed him hunching over more as muscles conform to the spinal condition; when he strained for better posture, he hurt.  The Veteran indicated that he had had a lot of popping and cracking in the back; he noted problems with sciatic pains 1 to 2x per week.  The Veteran related that he saw a neurosurgeon last year, at which time an MRI revealed that all the hardware was intact; however, he had 56 days' worth of pain and then it went away.  He stated that he has had one more attack since then.  The Veteran stated that he has flare-ups caused by weather changes, prolonged walking, prolonged standing, prolonged position, running-jumping, and lift/carrying loads; the pain is alleviated by resting, stretching, medications and limiting his activities.  

On examination of the spine, forward flexion was to 80 degrees, with pain starting at 60 degrees.  Extension was to 20 degrees, with pain starting at 10 degrees.  Right lateral flexion was to 20 degrees, with pain starting at 15 degrees.  Left lateral flexion was to 25 degrees, with objective evidence of pain starting at 20 degrees.  Lateral flexion was to 30 degrees, bilaterally, with objective evidence of pain starting at 25 degrees.  The examiner noted that the Veteran was able to perform repetitive use testing with three repetitions; subsequently, he had forward flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and lateral rotation to 25 degrees bilaterally.  It was noted that there was additional limitation of range of motion of the lumbar spine following repetitive use testing.  It was also noted that the back pain resulted in less movement than normal, excess fatigability, pain on movements, disturbance of locomotion, interference with sitting, standing and or weight bearing.  The examiner further noted that the Veteran had muscle spasms that resulted in abnormal gait.  He also had guarding.  Muscle strength testing was 5/5.  Deep tendon reflexes were 2+.  Sensory examination was normal.  The examiner related that the Veteran had intervertebral disc syndrome and episodes of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  He was not using any assistive devices.  X-ray study of the lumbar spine revealed status post anterior-posterior fusion L4 through S2; the proximal lumbar spine was unremarkable.  The pertinent diagnoses were status post L4-S2 fusion with revision x2; associated post-surgical moderate degenerative arthritis; and associated post-surgical moderate degenerative arthritis.  The examiner noted that the Veteran was a combat engineer and had to leave AGR and Guard position due to severe back problems.  It was further noted that the Veteran was trained and worked as an electrician, but he can no longer perform those duties because he cannot bend and contort his body as before to wire and provide services as needed; he also can no longer carry all the equipment on his person that was required for that position.  Conversely, he was unable to stand or sit for prolonged periods of time due to back and sciatic conditions.  

In April 2014, the Veteran's files were referred to the VA examiner who conducted the December 2013 examination for a medical opinion regarding the effect of pain on the Veteran's functional ability and the statement of comparable range-of-motion lost due to "pain on use or during flare-ups."  Following a review of the VBMS files, the examiner observed that, during flare-ups or when the joint is used repeatedly over a period of time, functional ability is limited by pain, fatigability, and incoordination.  It was noted that the Veteran had forward flexion to 80 degrees, with objective evidence of painful motion beginning at 60 degrees.  Extension was to 20 degrees, with objective evidence of painful motion beginning at 10 degrees.  Right lateral flexion was to 20 degrees, with objective evidence of painful motion beginning at 15 degrees.  Left lateral flexion was to 25 degrees, with objective evidence of painful motion beginning at 20 degrees.  Lateral rotation was to 30 degrees on both sides, with objective evidence of pain beginning at 25 degrees.  The examiner noted that the Veteran was able to perform repetitive use testing with 3 repetitions, following which he had forward flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 25 degrees and left lateral rotation to 25 degrees.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The Veteran's service-connected lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).  Spondylolisthesis is specifically listed under Diagnostic Code 5239.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5239.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

After review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's service-connected spondylolisthesis of the lumbar spine from May 1, 2009.  As noted above, in order to warrant a higher rating there needs to be evidence of either forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  However, the evidence shows that there is forward flexion of the lumbar spine beyond 30 degrees, even when functional losses are considered.  Upon VA examination in July 2009, forward flexion of the lumbar spine was to 70 degrees and pain began at 50 degrees.  At that time, the examiner noted that the primary limiting factor responsible for additional loss in motion was weakness.  There were no objective findings of ankylosis of the lumbar spine.  Subsequently, on VA examination in December 2013, forward flexion of the lumbar spine was to 80 degrees, with pain starting at 60 degrees.  It was noted that there was additional limitation of range of motion of the lumbar spine following repetitive use testing.  It was also noted that the back pain resulted in less movement than normal, excess fatigability, pain on movements, disturbance of locomotion, interference with sitting, standing and or weight bearing.  The examiner further noted that the Veteran had muscle spasms that resulted in abnormal gait.  The VA examinations and other medical evidence of record establish that the Veteran has limitation of motion of the lumbar spine; however, the objective findings show forward flexion well in excess of 30 degrees, with no ankylosis.  Therefore, while some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 20 percent evaluation.  Thus, the criteria for a rating in excess of 20 percent for the service-connected spondylolisthesis of the lumbar spine have not been met.  

The Board acknowledges that the Veteran has repeatedly complained of pain associated with the spondylolisthesis of the lumbar spine.  The record also reveals that the Veteran has received pain medications and injections to treat the pain.  However, even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have motion greater than 30 degrees (July 2009 and December 2013 VA examination reports).  In other words, the current 20 percent evaluation assigned contemplates the effect of the Veteran's complaints of pain, fatigue, limitation of movement and lack of endurance, and an increased evaluation based on pain is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5237; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next higher (40 percent) evaluation, over any portion of the rating period on appeal.  Indeed, the objective findings show forward flexion well in excess of 30 degrees, with no ankylosis.  Although some limitation of function has been demonstrated, such is found to be no worse that the disability contemplated by the 20 percent evaluation.  

Although the Veteran experiences some intervertebral disc syndrome (IDS), there is no evidence of IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the a 20-month period so as to support the assignment of the next highest rating.  Rather, during the December 2013 VA examination, the examiner noted that the Veteran had intervertebral disc syndrome and episodes of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Moreover, the treatment records and VA examination reports show that the Veteran had complaints of flare-ups of back pain, but there is no evidence that the Veteran has had any physician-prescribed bed rest or incapacitation due to the lumbar spine disability.  Physician-prescribed bed rest is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243, Note 1. For these reasons, the Board finds that a disability evaluation in excess of 20 percent for the lumbar spine disability is not warranted.  38 C.F.R. § 4.71a.  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are therefore found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

While the Veteran's back disorder may cause pain and discomfort with various activities, there is no indication that his disability causes any impairment over and above that which is already contemplated in the assigned schedular rating.  The very symptoms experienced by the Veteran are those addressed in the pertinent criteria as noted in the discussion above.  The Board therefore finds that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.  


ORDER

A rating in excess of 20 percent for lumbar spine spondylolisthesis, for the period beginning May 1, 2009, is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


